DETAILED ACTION
Applicant’s reply to the previous Office action, dated May 24, 2021, has been received and entered into the record. By way of this amendment, Applicant has amended claims 4, 7 and 13, and canceled claims 5 and 14.
	Claims 5 and 14 are cancelled in this application.
Claims 1-4, 6-13, and 15-16 are allowed.

Examiner’s Reasons for Allowance
	The previous rejections under 35 USC 112(a), (b), and (d) have been withdrawn in view of Applicant’s amendment, filed 05/24/2021.  The claimed antibodies with the specific sequences of CDRs and VH and VL are free of prior art.  Therefore, the claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER JOHANSEN/            Examiner, Art Unit 1644                       


/SHARON X WEN/             Primary Examiner, Art Unit 1644